         Case 3:20-cv-00495-SDD-RLB                Document 56    09/03/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA

 Jennifer Harding, et al.,

                        Plaintiffs,
 v.

 John Bel Edwards, the Governor of the State
 of Louisiana, in his Official Capacity, et al.,

                        Defendants,                  Civil Action: 3:20-cv-495

         and

 The State of Louisiana,

                        Defendant-Intervenor.


                 JOINT MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       Defendant Kyle Ardoin, in his official capacity as Secretary of State of Louisiana and

Defendant-Intervenor, the State of Louisiana, by and through counsel, hereby move that Plaintiffs’

Amended Complaint be dismissed.

                                               1.

       Plaintiffs filed an Amended Complaint on August 24, 2020, (ECF No. 22) seeking

declaratory and injunctive relief respecting Louisiana’s voting regulations in light of COVID-19

(the “Virus”).

                                               2.

       This Court lacks subject matter jurisdiction. First, Plaintiffs’ lack standing because, inter

alia, the Virus is not state action for the purposes of Plaintiffs claims. Second, Plaintiffs’ claims

present political questions unfit for judicial review.
         Case 3:20-cv-00495-SDD-RLB              Document 56       09/03/20 Page 2 of 4




                                               3.

       Plaintiffs have also failed to state a claim upon which relief can be granted because, once

again, the allegations on the face of the complaint point to the Virus, and not the State of Louisiana,

as the perpetrator of their alleged harms.

                                               4.

       Plaintiffs also fail to state a claim upon which relief can be granted because they have not

sufficiently plead their new claims regarding the Americans with Disabilities Act (“ADA”).

                                               5.

       Plaintiffs’ claims also come too late in the election cycle, and therefore should be dismissed

under the Supreme Court’s Purcell doctrine.

                                               6.

       Finally, Plaintiffs have failed to join the necessary parties to afford them relief under Rule

19.



       For the reasons more fully set forth in the attached memorandum of law, Defendant Kyle

Ardoin, in his official capacity as Secretary of State of Louisiana and Defendant-Intervenor, the

State of Louisiana respectfully request that this Court DISMISS Plaintiffs’ Complaint.



Dated: September 2, 2020                                       RESPECTFULLY SUBMITTED,
       Case 3:20-cv-00495-SDD-RLB             Document 56    09/03/20 Page 3 of 4




JEFF LANDRY                                         /s/ Celia R. Cangelosi
ATTORNEY GENERAL                                   Celia R. Cangelosi (Bar Roll No. 12140)
                                                   5551 Corporate Blvd. Suite 101
/s/ Angelique Duhon Freel                          Baton Rouge, LA 70808
Angelique Duhon Freel (La. Bar Roll No. 28561)     Phone: 225-231-1453
Jeffrey M. Wale (La. Bar Roll No. 36070)           Fax: 225-231-1456
Assistant Attorneys General                        Email: celiacan@bellsouth.net
Louisiana Department of Justice
Civil Division                                     Counsel for Secretary of State Ardoin
P. O. BOX 94005
Baton Rouge, Louisiana 70804-9005
Telephone: (225) 326-6017
Facsimile: (225) 326-6098
Email: freela@ag.louisiana.gov

Jason B. Torchinsky*
Holtzman Vogel Josefiak Torchinsky PLLC
45 N. Hill Dr., Suite 100
Warrenton, VA 20186
Telephone: (540) 341-8808
Facsimile: (540) 341-8809
Email: jtorchinsky@hvjt.law
*admitted pro hac vice

Counsel for Defendant Attorney General Jeff
Landry on behalf of the State of Louisiana
         Case 3:20-cv-00495-SDD-RLB            Document 56       09/03/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

        I do hereby certify that, on this 2nd day of September 2020, the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which gives notice of

filing to all counsel of record.

                                             /s/ Angelique Duhon Freel
                                             Angelique Duhon Freel
